Appeal from a judgment of the Wyoming County Court *1752(Michael M. Mohun, J.), rendered May 13, 2015. The judgment convicted defendant, upon a jury verdict, of criminal sale of a controlled substance in the third degree (seven counts), criminal possession of a controlled substance in the third degree (seven counts) and conspiracy in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously modified on the law by vacating the fines imposed for criminal possession of a controlled substance in the third degree under counts 3, 5, 7, 9, 11, 13, and 15 of the indictment and as modified the judgment is affirmed.
Same memorandum as in People v Regatuso ([appeal No. 1] 140 AD3d 1750 [2016]).
Present — Centra, J.P., Peradotto, Lindley, DeJoseph and NeMoyer, JJ.